MEMORANDUM **
Respondent’s opposed motion for summary disposition is granted because the *750questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The agency did not abuse its discretion in denying petitioners’ motion to reopen as untimely. See 8 C.F.R. § 1003.2(c)(2). Accordingly, this petition for review is denied.
All other pending motions are denied as moot.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.